Citation Nr: 1307037	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-43 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  


.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from September 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran resides in the jurisdiction of the Winston-Salem, North Carolina RO.  


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

2.  For the entire increased rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a 70 percent disability rating for PTSD have been met.
38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez was provided in an April 2009 letter.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, and has provided a VA examination.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

The Veteran was afforded a VA examination in July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination considered all the pertinent evidence of record, including the Veteran's statements and history, and review of the claims file, conducted an examination of the Veteran, and assessed the overall levels of social and occupational impairment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a
50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

As noted below, treatment providers have rendered Global Assessment of Functioning (GAF) scores pursuant to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers). A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See also 
38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

Increased Rating for PTSD

Service connection for PTSD was granted in a January 2006 rating decision, and a 50 percent rating was assigned from August 2005.  A claim for an increased rating was received in March 2009.  

The Veteran contends that he finds it more difficult to work with or around others.  He states that he can work alone, but the noise and large number of people at a construction site are a problem for him, and that he cannot sit calmly. 

After a review of all of the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family and social relations, judgment, thinking, or mood, due to such symptoms as 
near-continuous depression affecting the ability to function independently, appropriately, and effectively, and an inability to establish and maintain effective relationships, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A VA outpatient treatment note dated in April 2009 reflects that the Veteran reported insomnia, nightmares, avoiding crowds, and mostly keeping to himself.  He denied any suicidal thoughts.  He reported spending time on a regular basis with friends that were in Vietnam.  He reported that he was not close to his family.  The Veteran reported doing some home improvement, which he enjoyed.  He reported that his insomnia was worse for the last month or so, without a clear precipitant.  

Mental status examination in April 2009 showed that the Veteran had good eye contact, with no abnormal movements noted.  There was no prominent psychomotor slowing or agitation.  His speech was fluent without significant latency of response.  The Veteran's affect was broad, and his mood was euthymic.  His thought processes were logical.  Thought content was without active suicidal or homicidal ideation.  There were no hallucinations or delusions.  Cognition was grossly intact.  Insight and judgement were fair.  A GAF score of 55 was assigned.  

The Veteran had a VA examination in July 2009.  The Veteran reported a continuing deterioration of his symptoms, with more prominent depression, although he had fewer panic attacks, reported as two to three panic attacks a month.  The Veteran reported that he continued to have flashbacks and nightmares.  He reported that he got about four hours of sleep on a typical night, and continued to have anger and irritability issues and decreased energy, and occasional suicidal ideation.  The Veteran reported that he was self-employed as a building contractor but had to cut back significantly on his work because of increasing difficulty dealing with others, desiring to self-isolate, difficulty handling stress, fatigue, and depression.  The Veteran reported that he had only worked about three months in the past year.  The Veteran reported that he could take care of personal activities of daily living, such as dressing, bathing, and feeding himself, but he avoided leaving the house unless he absolutely had to, so his family would come by occasionally and try to get him to socialize.  The Veteran rated himself as moderately anxious and depressed most of the time with his current medication.  The Veteran reported that he continued to have moderate to severe insomnia, as well as some anger and irritability issues, and decreased energy.  The Veteran denied suicidal or homicidal ideation or intent, except for occasional ideation without a plan.  The Veteran reported that he continued to have panic attacks, but they had been reduced to a few per month.  

The VA examiner in July 2009 indicated that the Veteran appeared to show major impairment of reliability and productivity in the occupational realm due to his PTSD and associated depression.  The VA examiner in July 2009 noted that the Veteran had an overall somber and tense demeanor.  The VA examiner indicated that there was no gross sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias, other than a social phobia, which appeared to be quite significant, secondary to his PTSD.  The VA examiner in July 2009 assessed that the Veteran's insight and judgment appeared adequate, intellectual capacity appeared grossly intact.  The VA examiner indicated that the Veteran also had an increased startle response, hypervigilance, interpersonal guardedness, feelings of detachment and estrangement from others, decreased interest in hobbies and social activities, emotional numbing, and feelings of a foreshortened life.  The VA examiner assigned a GAF score of 45.  The VA examiner opined that the Veteran showed major impairment in occupational reliability and productivity, as well as moderate to severe impairment  in social, recreational and familial adjustment.  

A VA mental health outpatient note dated in September 2009 shows that the Veteran reported occasional panic and feeling more irritable.  The Veteran reported that his insomnia had improved, and he rarely had nightmares.  He reported that he avoided crowds and mostly kept to himself.  

Mental status examination in September 2009 showed that the Veteran was casually dressed and neatly groomed.  He had good eye contact with no abnormal movements noted.  There was no prominent psychomotor slowing nor agitation.  His speech was fluent without significant latency of response.  His affect was broad and mood euthymic.  His thought processes were logical.  Thought content was without active homicidal or suicidal ideation.  There were no hallucinations or delusions.  Cognition was grossly intact.  Insight and judgement were fair.  A GAF score of 55 was assigned.  

A VA outpatient treatment note dated in June 2010 reflects that the Veteran's affect was somewhat reduced in range and variability, though fairly calm and not showing any significant lability.  His speech was normal in volume and rate and production, thought processes were organized and goal-directed, thought content was non-psychotic, he denied suicidal ideation and homicidal ideation, attention and concentration were appropriate to the interview, and insight and judgment were intact.  A VA psychiatrist indicated increased depressive symptoms of irritability and difficult to care about anything.  No GAF score was assigned.  

The Veteran has submitted several statements in support of his claim.  In a statement dated in May 2009, the Veteran indicated that he can work alone, but could not work around noise or be around a large number of people.  The Veteran stated that he needs dental care but is unable to sit restrained for the time necessary for the procedures.  The Veteran stated that this carries over to barbers, church, funerals, and other situations which require him to be in crowds and sit calmly.  

In a May 2009 lay statement, S.R. indicated that the Veteran struggles with social interaction and is unable to participate in ordinary, everyday activities such as getting a haircut because he cannot sit for even a small amount of time. 

In a July 2009 statement, the Veteran indicated that he became unable to work toward the end of 2008.  He stated that he used to be a builder but stopped building custom homes due to the stress of working with home owners and buyers.  

A July 2009 statement from the Veteran's friend, E.H., indicated that the Veteran is reclusive and has "become like a hermit."  E.H. indicated that the Veteran does not socialize, only has a couple of friends, and does not venture from his home for any reason.  

The Board finds that the criteria for a 70 percent rating for the Veteran's 
service-connected PTSD are more nearly approximated for the entire period on appeal.  For the entire rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family and social relations, judgment, thinking, or mood, due to such symptoms near-continuous depression affecting the ability to function independently, appropriately and effectively and an inability to establish and maintain effective relationships.   The Veteran also reported occasional suicidal ideation.  

GAF scores during the appeal period range from 45 to 55.  The GAF score of 45 assigned upon VA examination in July 2009 is indicative serious impairment.  Although the Veteran does not exhibit all the criteria for a 70 percent rating, and is not required to, the Board accords significant weight to the May 2009 VA examination report, which indicated that the Veteran showed major impairment in occupational reliability and productivity, as well as moderate to severe impairment in social, recreational, and familial adjustment.  For these reasons, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptoms and social and occupational impairment due to PTSD more nearly approximate those required for a 70 percent rating under Diagnostic Code 9411.

The Board finds that the Veteran's symptomatology and degree of social and occupational impairment do not meet the criteria for a 100 percent rating under Diagnostic Code 9411 for any period.  For the entire rating period under appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment, including due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Veteran has indicated that he is working small construction type jobs for various people.  The evidence reflects occasional suicidal ideation but no plan.  The evidence reflects that the Veteran does not have impairment of communication.  The records do not show persistent delusions or hallucinations or inappropriate behavior.  The evidence shows that the Veteran is able to perform activities of daily living.  He is oriented to time and place, and there is no evidence of memory loss for names of close relatives, own occupation, or own name.  For the reasons stated above, the Board finds that a 70 percent disability rating for PTSD, but no higher, is warranted for the entire rating period under appeal.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family and social relations, judgment, thinking, or mood, due to such symptoms as occasional suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These symptoms are part of the schedular rating criteria. 

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

Because the schedular rating criteria are adequate to rate the Veteran's PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 



ORDER

An increased disability rating for PTSD of 70 percent, but no higher, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


